                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                    AT PADUCAH
                          CIVIL ACTION NO. 5:19CV-P150-TBR

DAVID M. FREEMAN                                                                     PLAINTIFF

v.

HEATHER CARRAWAY et al.                                                           DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       Plaintiff David M. Freeman filed the instant pro se 42 U.S.C. § 1983 action proceeding in

forma pauperis. This matter is before the Court upon initial review of the action pursuant to

28 U.S.C. § 1915A. For the reasons stated below, the Court will dismiss some of Plaintiff’s

claims and allow other claims to proceed for further development.

                       I. SUMMARY OF FACTUAL ALLEGATIONS

       Plaintiff is a convicted inmate at the Marshall County Detention Center (MCDC). He

names the following Defendants: Heather Carraway, a nurse at MCDC; Advance Correctional

Healthcare (ACH), the MCDC medical provider; and Shawn Goard and Roger Ford, each of

whom he identifies as a “Jailer” at MCDC. He sues Defendants in their individual and official

capacities.

       Plaintiff states that Defendant Carraway “has continuously denied me medical treatment

here at Marshall County Jail.” He maintains that Defendant Carraway is very aware of all of my

medical conditions . . . .” and describes those conditions as follows: “I have P.T.S.D. which can

give me heart attacks, I have three stints in my heart, I had my leg shattered before my

incarceration & my knee needs to be replaced, my neck was broken before my incarceration an
back as well broken that needs replace & fix.” He also states that he has “chronic liver disease-

blood disease & degenaritive disease, I have hepatitis C . . . .” Plaintiff reports that he is

currently sleeping on a “very small mattress on the floor.” He further states as follows:

         I am currently receiving absolutely no medical treatment and am continuously
         denied to see a doctor for weekly or monthly checkups. I am also continuously
         denied the proper medication I am suppose to be on and that my body must have,
         to prevent any farther damages, and that can possibly help cushen- (relieve) some
         of the physical pain- (torture) that my body indures 24 hours a day 7 days a week
         in every minute and hour!!

         Plaintiff states that Defendant ACH “is over the medical department here at Marshall

County Jail and is who defendant Heather Carraway works for.” He also asserts that Defendant

Goard, Carraway, Ford, and ACH “are all responsible of all the same violations written above[.]”

He alleges violations of his rights under the First, Fourth, Fifth, Eighth, Thirteenth, and

Fourteenth Amendments. He also states, “This is also male practice and very unproffessional in

their part due that I am under their care an am limited to what I can myself do, and not allowed to

do. I also am in fear of their retaliation now and in the future!!”

         As relief, Plaintiff requests compensatory and punitive damages, injunctive relief, and

costs.

                                     II. LEGAL STANDARD

         When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is




                                                   2
immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v. Tatum, 58

F.3d 1101, 1109 (6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to be

held to a less stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be

‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                           III. ANALYSIS

1. Official-capacity claims

        Plaintiff sues Defendants Carraway, Goard, and Ford in their official capacities.

“Official-capacity suits . . . ‘generally represent [] another way of pleading an action against an

entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting

Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Defendants

Goard and Ford are employees of Marshall County. It appears that Defendant Carraway is an

employee of Defendant ACH. Therefore, Plaintiff official-capacity claims against Defendants



                                                    3
Goard and Ford are construed as brought against Marshall County, and his official-capacity

claim against Defendant Carraway is construed as brought against Defendant ACH.

        “[A] municipality cannot be held liable solely because it employs a tortfeasor -- or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell, 436 U.S. at 691. A municipality cannot be held responsible for a constitutional

deprivation unless there is a direct causal link between a municipal policy or custom and the

alleged constitutional deprivation. Id. The Sixth Circuit has held that the same analysis that

applies to a § 1983 claim against a municipality applies to a § 1983 claim against a private

corporation, such as ACH.1 See Street v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996)

(“Monell involved a municipal corporation, but every circuit to consider the issue has extended

the holding to private corporations as well.”) (citing Monell, 436 U.S. at 691).

        Thus, liability of a municipality or a contracted private entity must be based on a policy

or custom. Street v. Corr. Corp. of Am., 102 F.3d at 818; see also Starcher v. Corr. Med. Sys.,

Inc., 7 F. App’x 459, 465 (6th Cir. 2001). To state a claim, a plaintiff must “identify the policy,

connect the policy to the [municipality or entity] itself and show that the particular injury was

incurred because of the execution of that policy.” Garner v. Memphis Police Dep’t, 8 F.3d 358,

363-64 (6th Cir. 1993) (quoting Coogan v. City of Wixom, 820 F.2d 170, 176 (6th Cir. 1987),

overruled on other grounds by Frantz v. Vill. of Bradford, 245 F.3d 869 (6th Cir. 2001)). The

policy or custom “must be ‘the moving force of the constitutional violation’ in order to establish

the liability of a government body [or entity] under § 1983.” Searcy v. City of Dayton, 38 F.3d




1“It is clear that a private entity which contracts with the state to perform a traditional state function such
as providing medical services to prison inmates may be sued under § 1983 as one acting ‘under color of
state law.’” Hicks v. Frey, 992 F.2d 1450, 1458 (6th Cir. 1993) (quoting West v. Atkins, 487 U.S. 42, 54
(1988)).

                                                       4
282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation

omitted)).

       In the instant case, Plaintiff alleges no policy or custom on the part of Marshall County or

ACH which caused his alleged injuries. The complaint alleges actions affecting only Plaintiff.

See Fox v. Van Oosterum, 176 F.3d 342, 348 (6th Cir. 1999). Accordingly, Plaintiff’s official-

capacity claims against Defendants Goard, Ford, and Carraway and his claim against Defendant

ACH will be dismissed for failure to state a claim upon which relief may be granted.

2. Individual-capacity claims

       A. Denial of medical care

       Upon review, the Court will allow Plaintiff’s § 1983 claim for deliberate indifference to

his serious medical needs and state-law medical malpractice claim to continue against Defendant

Carraway in her individual capacity.

       However, with respect to Defendants Goard and Ford, Plaintiff alleges no personal

involvement on the part of these Defendants in denying him medical care. To be held liable

under § 1983, a defendant must have personal involvement in the alleged unconstitutional

conduct. Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). Vague allegations that one or

more of the defendants acted wrongfully or violated the plaintiff’s constitutional rights are not

sufficient. See Williams v. Wright, No. 2:19-040-WOB, 2019 U.S. Dist. LEXIS 87011, at *5

(E.D. Ky. May 23, 2019) (citing Laster v. Pramstaller, No. 08-CV-10898, 2008 U.S. Dist.

LEXIS 34080, 2008 WL 1901250, at *2 (E.D. Mich. April 25, 2008)). Plaintiff having failed to

state any allegations of personal involvement by Defendant Goard or Ford, the claims against

these Defendants will be dismissed for failure to state a claim.




                                                 5
       B. Retaliation

       Plaintiff states, “I also am in fear of their retaliation now and in the future!!” Retaliation

for the exercise of a constitutional right is itself a violation of the First Amendment actionable

under § 1983. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (per curiam). In order

to state a retaliation claim, a plaintiff must show that: (1) he engaged in constitutionally

protected conduct, (2) an adverse action was taken against him that would deter a person of

ordinary firmness from continuing to engage in that conduct, and (3) there is a causal connection

between elements (1) and (2), meaning that the adverse action was motivated at least in part by

the plaintiff’s protected conduct. King v. Zamiara, 680 F.3d 686, 694 (6th Cir. 2012) (citing

Thaddeus-X, 175 F.3d at 394).

       Plaintiff states that he fears retaliation. However, actual injury, rather than a speculative

fear of injury, is required to assert a retaliation claim. See Croney v. Fletcher, No. 07-CV-42-

KKC, 2008 U.S. Dist. LEXIS 90, at *2 (E.D. Ky. Jan. 2, 2008) (citing Valley Forge Christian

Coll. v. Ams. United for Separation of Church and State, 454 U.S. 464, 471 (1982)).

Accordingly, Plaintiff’s retaliation claim must be dismissed for failure to state a claim upon

which relief may be granted.

       C. Fourth, Fifth, Thirteenth, and Fourteenth Amendments

       Plaintiff alleges that Defendants violated his rights under the Fourth, Fifth, and Thirteenth

Amendments. However, these assertions are wholly conclusory. Plaintiff fails to provide any

factual basis to support claims under the Fourth, Fifth, or Thirteenth Amendments, and, even

broadly construing the complaint, the Court cannot discern any basis upon which to allow these

claims to proceed. Therefore, these claims will be dismissed for failure to state claim upon

which relief may be granted.



                                                  6
         Plaintiff also alleges a violation of the Fourteenth Amendment. However, because

Plaintiff was a convicted state inmate at the time of the facts alleged in the complaint, the

Fourteenth Amendment does not apply. Rather, the Eighth Amendment is the source of

protection for convicted prisoners complaining of prison conditions. See Estelle v. Gamble, 429

U.S. 97 (1976).

                                            IV. ORDER

         For the reasons set forth herein, and the Court being otherwise sufficiently advised,

         IT IS ORDERED that the official-capacity claims against all Defendants; the claim

against ACH; the retaliation claim; and the claims under the Fourth, Fifth, Thirteenth, and

Fourteenth Amendments are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to

state a claim upon which relief may be granted.

         The Clerk of Court is DIRECTED to terminate Defendants ACH, Goard, and Ford as

parties to the action.

         The Court will enter a separate Service and Scheduling Order to govern the claims that

have been permitted to proceed. In allowing the claims to proceed, the Court passes no judgment

on their outcome or ultimate merit.

Date:    November 19, 2019




cc:     Plaintiff, pro se
        Defendants
4413.010




                                                  7
